USCA4 Appeal: 22-6467      Doc: 7        Filed: 09/13/2022     Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6467


        ANTONIO MARCO HERRERA,

                            Petitioner - Appellant,

                     v.

        HAROLD W. CLARKE,

                            Respondent - Appellee.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Liam O’Grady, Senior District Judge. (1:19-cv-01301-LO-JFA)


        Submitted: September 8, 2022                                Decided: September 13, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Dismissed by unpublished per curiam opinion.


        Antonio Marco Herrera, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6467      Doc: 7         Filed: 09/13/2022     Pg: 2 of 3




        PER CURIAM:

               Antonio Marco Herrera seeks to appeal the district court’s order denying relief on

        his 28 U.S.C. § 2254 petition. We dismiss the appeal for lack of jurisdiction because the

        notice of appeal was not timely filed.

               In civil cases, parties have 30 days after the entry of the district court’s final

        judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

        extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

        Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

        jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

               The district court entered its order on April 26, 2021. Herrera filed the notice of

        appeal on April 14, 2022. 1 Because Herrera failed to file a timely notice of appeal or to

        obtain an extension or reopening of the appeal period, we dismiss the appeal. 2




               1
                For the purpose of this appeal, we assume that the date appearing on the notice of
        appeal is the earliest date Herrera could have delivered the notice to prison officials for
        mailing to the district court. See Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266,
        276 (1988).
               2
                  About one week before filing his notice of appeal, Herrera sent a letter to the
        district court that could be construed as a motion to reopen the appeal period. But the time
        for seeking reopening had already expired, see 28 U.S.C. § 2107(c); Fed. R. App. P.
        4(a)(6)(B), and the district court could not enlarge the reopening period, see Bowles, 551
        U.S. at 213-14.

                                                     2
USCA4 Appeal: 22-6467         Doc: 7    Filed: 09/13/2022   Pg: 3 of 3




              We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                 DISMISSED




                                                  3